DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Non-Final Rejection
Claims 1-14 are cancelled.  
Claims 15-26 are pending. Claims 15 and 20 are independent.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 15-26 are rejected under pre-AIA  35 U.S.C. 103 (a) as unpatentable over Johnston et al. (EP 0583534A1) in light of the state of the art teaching of Nielsen (EP 2358857 B1). 
Johnston et al. teach a liquid aqueous laundry detergent composition (see page 2,ln.9) comprising from 1% to 80% of a detersive surfactant, from 0.0001% to 1.0% of active proteolytic enzyme (see claim 1 and Examples A and B on pages 12-14. And 0.00001%-5% of a peptide aldehyde.  See page 2,ln.40-46.  See also page 3,ln.1-45, for example page 3 line 40 teaching the Phe and Gly of A1 and A2 and line 27 teaching the Val and Arg of A3 and A4.  The second enzymes are taught on page 9 and exemplified in the table on page 13. 
Johnston teach Phe-GLy-Ala-Phe-H on page 3, line 28 and example A/peptide aldehyde 3 on page 12 but do not explicitly teach the combinations and permutations of the claims as presented for examination.  
Neilsen guide one of ordinary skill to the claimed A1=Phe, A2=Arg, A3=Val, A4=Arg.  This combination has the short name ANTIPAIN.  See page 3, line 30 as a teaching of the state of the art commonly known.  Neilsen also teach that the Phe-GLy-Ala-Phe-H exemplary teaching within Johnston et al. peptide aldehyde 3/example A has the short name F-CO-GAF-H (see page 3,ln.17 and page 12,ln.55).
It would have been obvious to one of ordinary skill in the art to modify the stabilizer in the detergent of Johnston with a reasonable expectation of success and similar results because Neilsen guide one of ordinary skill to the commonly known stabilizers having the claimed formula has been notoriously well known in the art since at least 1998 as per the explanation in [0013] of the table in [0012] on page 3.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,577,568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed liquid detergent composition comprises the same peptide aldehyde and protease and surfactant as in the allowed liquid automatic detergent composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764